                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 1 of 18 Page ID #:135


                                               1   Dennis K. Ames, Esq., State Bar No. 81460
                                                         Email: dames@ljdfa.com
                                               2   Marissa A. Warren, Esq., State Bar No. 249583
                                                         Email: mwarren@ljdfa.com
                                               3   Merna R. Abdelmalak, Esq., State Bar No. 324349
                                                         Email: mabdelmalak@ljdfa.com
                                               4   LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES
                                                   2677 North Main Street, Suite 901
                                               5   Santa Ana, California 92705-6632
                                                   Telephone (714) 558-7008 • Facsimile (714) 972-0379
                                               6
                                                   Attorneys for Defendant,
                                               7   GARFIELD BEACH CVS, L.L.C., erroneously sued and served
                                                   herein as CVS Pharmacy, Inc.
                                               8
                                                                            UNITED STATES DISTRICT COURT
                                               9
                                                           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10

                                              11   GARY GOLDSMITH,                           CASE NO.: 2:20-cv-00750-AB(JCx)
                                                                                             [Removal from Superior Court of California, Los Angeles,
                                              12               Plaintiff,                    Case No.: 19STCV44041]

                                              13         vs.                                 District Judge Andre Birotte, Jr.
                                                                                             Magistrate Judge Jacqueline Chooljian
                                              14   CVS PHARMACY, INC.; DOES 1
                                                   through 10,                               DEFENDANT GARFIELD BEACH CVS,
                                              15                                             L.L.C.’S NOTICE OF MOTION AND
                                                               Defendants.                   MOTION TO DISMISS COMPLAINT
                                              16                                             PURSUANT TO F.R.C.P. 12(B)(6)
                                              17                                             ACTION FILED: December 9, 2019
                                              18
                                                         NOTICE IS HEREBY GIVEN that on the March 20, 2020, at 10:00 a.m., or as soon
                                              19
                                                   thereafter as the matter may be heard in Courtroom 7B of the above-captioned Court,
                                              20
                                                   located at 350 West First Street, Los Angeles, CA 90012, Defendant GARFIELD BEACH
                                              21
                                                   CVS, L.L.C. (hereinafter “Defendant” or “CVS”) will move this Court for an order
                                              22
                                                   dismissing Plaintiff’s complaint against Defendant pursuant to F.R.C.P. 12(b)(6).
                                              23
                                                    Dated: January 31, 2020         LA FOLLETTE, JOHNSON, DeHAAS, FESLER &
                                              24                                    AMES
                                              25                                    /s/ Marissa A. Warren
                                                                                    DENNIS K. AMES, ESQ.
                                              26                                    MARISSA WARREN, ESQ.
                                                                                    Attorneys for Defendant, GARFIELD BEACH
                                              27                                    CVS, L.L.C.
                                              28

                                                                                              -1-                       Case no.: 2:20-cv-00750-AB(JCx)
                                                   DEFENDANT GARFIELD BEACH CVS, L.L.C.’S NOTICE OF MOTION AND MOTION TO DISMISS
                                                                      COMPLAINT PURSUANT TO F.R.C.P. 12(B)(6)
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 2 of 18 Page ID #:136


                                               1                                                TABLE OF CONTENTS
                                               2   Table of Authorities ................................................................................................... ii-iv
                                               3   MEMORANDUM OF POINTS AND AUTHORITIES ........................................... 1
                                               4   I.       BRIEF SUMMARY OF BASIS FOR DISMISSAL ........................................... 1
                                               5   II.      PROCEDURAL BACKGROUND ...................................................................... 2
                                               6   III.     INTRODUCTION ................................................................................................ 2
                                               7   IV.      THE PRESENT ACTION FAILS TO STATE A CLAIM UPON WHICH RELIEF
                                               8            CAN BE GRANTED AND MUST BE DISMISSED UNDER FRCP 12(b)(6) . 3
                                               9   V.       PLAINTIFF’S UNRUH CIVIL RIGHTS CLAIM IS BASELESS
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10            AND SHOULD BE DISMISSED ........................................................................ 4
                                              11   VI.      PLAINTIFF’S CAUSE OF ACTION FOR UNFAIR BUSINESS PRACTICES
                                              12            IS INADEQUATELY PLEAD AND MUST BE DISMISSED .......................... 6
                                              13   VII. PLAINTIFF’S THIRD CAUSE OF ACTION FOR “NEGLIGENCE” FOURTH
                                              14            CAUSE OF ACTION FOR “CONVERSION” AND FIFTH CAUSE OF ACTION
                                              15            FOR “VICARIOUS LIABILITY” MUST BE DISMISSED ............................... 7
                                              16            A. PLAINTIFF’S THIRD CAUSE OF ACTION FOR “NEGLIGENCE”
                                              17                FOURTH CAUSE OF ACTION FOR “CONVERSION” AND FIFTH CAUSE
                                              18                OF ACTION FOR “VICARIOUS LIABILITY” MUST BE DISMISSED ... 8
                                              19            B. PLAINTIFF’S FOURTH CAUSE OF ACTION FOR “CONVERSION”
                                              20                MUST BE DISMISSED ................................................................................ 11
                                              21   VIII. CONCLUSION................................................................................................... 12
                                              22

                                              23

                                              24

                                              25

                                              26
                                              27

                                              28

                                                                                                                 -i-                           Case no.: 2:20-cv-00750-AB(JCx)
                                                                                                    TABLE OF CONTENTS
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 3 of 18 Page ID #:137


                                               1                                             TABLE OF AUTHORITIES
                                               2                                                         CASE LAW
                                               3   Ashcroft v. Iqbal
                                               4            129 S. Ct. 1937, 1949 (2009) ........................................................................... 3, 4
                                               5   Bell Atl. Corp. v. Twombly
                                               6            550 U.S. 544 (2007).............................................................................................. 3
                                               7   Canister v. Emergency Ambulance Service, Inc.
                                               8   160 Cal.App.4th 388 ................................................................................................... 1, 8
                                               9   Cohn v. Corinthian Colleges, Inc.
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10            (2008) 169 Cal.App.4th 523, 528 ......................................................................... 4
                                              11   David M. v. Beverly Hospital
                                              12            131 Cal.App.4th 1272, 1281, footnote 3 (2005) .................................................. 8
                                              13   Delaney v. Baker
                                              14            20 Cal.4th 23, 39-40 (1999).................................................................................. 8
                                              15   Dichter-Mad Family Partners
                                              16            LLP v. U.S., 707 F.Supp.2d 1016 (C.D. Cal. 2010) Iqbal and Twombly ........... 3
                                              17   Flowers v. Torrance Memorial Hospital Medical Center
                                              18            8 Cal.4th 992, 998-999 (1992).......................................................................... 8, 9
                                              19   Gatto v. County of Sonoma
                                              20            (2002) 98 Cal.App,4th 744, 759 ........................................................................... 4
                                              21   Gruber v. Pacific States Sav. & Loan Co.
                                              22            (1939) 13 Cal.2d 144, 148 [88 P.2d 137] ........................................................... 11
                                              23   Hall v. Time Inc.
                                              24            158 Cal.App.4th 847, 849 (2008) ......................................................................... 6
                                              25   Jackson v. Carey
                                              26            353 F.3d 750, 758 (9th Cir. 2003) ........................................................................ 3
                                              27   Khoury v. Maly’s of Calif., Inc.
                                              28            (1994) 14 Cal. App. 4th 612, 619.)....................................................................... 6

                                                                                                                - ii -                        Case no.: 2:20-cv-00750-AB(JCx)
                                                                                               TABLE OF AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 4 of 18 Page ID #:138


                                               1   Kwikset Corp. v. Superior Court
                                               2            51 Cal.4th 310, 322 (2011) ................................................................................... 6
                                               3   Landeros v. Flood 17
                                               4            Cal.3d 399, 410 [131 Cal.Rptr. 69, 551 P.2d 389,97 A.L.R.3d 324] (1976) ....... 9
                                               5   Lazy Y Ranch LTD. v. Behrens
                                               6            (9th Cir. 2008) 546 F.3d 580, 588 ........................................................................ 3
                                               7            Iqbal, 556 U.S. at 678
                                               8   Los Angeles Federal Credit Union v. Madatyan
                                               9            (2012) 209 Cal.App.4th 1383, 1387 ................................................................... 11
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   Munson v. Del Taco, Inc.
                                              11            (2009) 46 Cal. 4th 661, 664 .................................................................................. 4
                                              12   Ramirez v. Wong
                                              13            (2010) 188 Cal.App.4th 1480 ............................................................................... 4
                                              14   So v. Shin (2013)
                                              15   212 Cal.App.4th 652 ................................................................................................... 1, 9
                                              16   Sprewell v. Golden State Warriors
                                              17            266 F.3d 979, 988 (9th Cir. 2001) ........................................................................ 3
                                              18   Western Mining Council v. Watt
                                              19            (9th Cir. 1981) 643 F.2d 618, 624 ........................................................................ 4
                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26
                                              27

                                              28

                                                                                                                - iii -                       Case no.: 2:20-cv-00750-AB(JCx)
                                                                                               TABLE OF AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 5 of 18 Page ID #:139


                                               1                                                     STATE STATUTES
                                               2   California Code of Civil Procedure section 340............................................................. 8
                                               3   California Civil Code §§51, 52 ....................................................................................... 4
                                               4   California Civil Code § 3333.1 ................................................................. 1, 2, 3, 7, 8, 10
                                               5   California Civil Code § 3333.2 ...................................................................................... 8
                                               6   California Business & Professions Code §§ 4000-4125................................................. 7
                                               7   California Business & Professions Code § 6146 ........................................................ 1, 8
                                               8   California Business & Professions Code § 17200 6, 1
                                               9   F.R.C.P. 12(b)(6)............................................................................................................. 2
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10                                                 OTHER AUTHORITIES
                                              11   CACI No. 2100 ............................................................................................................. 11
                                              12

                                              13

                                              14

                                              15

                                              16

                                              17

                                              18

                                              19
                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26
                                              27

                                              28

                                                                                                                  - iv -                         Case no.: 2:20-cv-00750-AB(JCx)
                                                                                                 TABLE OF AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 6 of 18 Page ID #:140


                                               1
                                                                    MEMORANDUM OF POINTS AND AUTHORITIES
                                               2
                                                       I. BRIEF SUMMARY OF BASIS FOR DISMISSAL
                                               3
                                                         Pursuant to F.R.C.P. 12(b)(6), Defendant, GARFIELD BEACH CVS, L.L.C
                                               4
                                                   erroneously sued and served as CVS PHARMACY, INC. (hereinafter “Defendant”)
                                               5
                                                   moves to dismiss Plaintiffs’ action against it on the basis that it fails to state a claim upon
                                               6
                                                   which relief can be granted for the five causes of action for “Violation of the Unruh Civil
                                               7
                                                   Rights Act,” “Unfair Business and Practice,” “ Negligence,” “Conversion,” and
                                               8
                                                   “Vicarious Liability.”
                                               9
                                                         California Civil Code section 3333.1(c)(2) defines a “Health care provider” as any
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10
                                                   person licensed or certified pursuant to Division 2 […] of the Business and Professions
                                              11
                                                   Code [. . .]. Pharmacists and pharmacies are licensed under Division 2 of the Business and
                                              12
                                                   Professions Code and, therefore, fall within the scope of the statutory definition of health
                                              13
                                                   care provider. (Cal. Bus. & Prof. Code sections 4000-4125.)
                                              14
                                                         As such, any claim arising out of an alleged negligent act or omission to act by a
                                              15
                                                   health care provider in the rendering of professional services, which act or omission is the
                                              16
                                                   proximate cause of a personal injury provided that such services are within the scope of
                                              17
                                                   services for which the provider is licensed. . . .” falls within the scope of “professional
                                              18
                                                   negligence” rather than general negligence or negligent hiring and supervision pursuant to
                                              19
                                                   Civil Code section 3333.1(c)(2); Business & Professions Code section 6146 (c)(3);
                                              20
                                                   Canister v. Emergency Ambulance Service, Inc. 160 Cal.App.4th 388, 394-395 and 405
                                              21
                                                   (2008); See also So v. Shin (2013) 212 Cal.App.4th 652.
                                              22
                                                         Plaintiff’s Complaint alleges general negligence and vicarious liability rather than
                                              23
                                                   professional negligence. See Plaintiff’s Complaint (“Comp.”). Therefore, on its face, the
                                              24
                                                   Complaint fails to state a claim upon which relief can be granted and these causes of action
                                              25
                                                   should be dismissed.
                                              26
                                                         Further, Plaintiff’s first cause of action for “Violation of the Unruh Civil Rights Act”
                                              27
                                                   against CVS fails because Plaintiff does not plead any facts showing that the alleged
                                              28
                                                   discrimination on the part of CVS is based on his physical disability. Thus, Plaintiff’s first
                                                                                                 -1-                  Case no.: 2:20-cv-00750-AB(JCx)
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 7 of 18 Page ID #:141


                                               1   cause of action against the CVS fails to state a claim upon which relief can be granted.
                                               2         Additionally, the second cause of action for “Unfair Business Practices” pursuant
                                               3   to Bus. And Prof. Code § 17200, et. seq. is improperly plead as Plaintiff fails to state any
                                               4   loss income or property due to CVS’s alleged unlawful or unfair conduct. As such,
                                               5   Defendant’s motion to dismiss pursuant to F.R.C.P. 12(b)(6) must be granted.
                                               6      II. PROCEDURAL BACKGROUND
                                               7         Plaintiff, Gary Goldsmith, filed his complaint on December 9, 2019, in the Los
                                               8   Angeles County Superior Court – Central District. The Summons and Complaint were
                                               9   thereafter served on December 17, 2019 on Garfield Beach CVS, L.L.C. erroneously sued
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   and served as CVS Pharmacy, Inc.
                                              11         Pursuant to 28 USC section 1446(a), Defendant timely removed this action to
                                              12   Federal District Court on January 24, 2020. Dkt. 2-1. Therefore, this motion to dismiss
                                              13   is timely filed as Defendant’s responsive pleading to Plaintiffs’ Complaint following
                                              14   removal pursuant to F.R.C.P. 12(b)(6).
                                              15         In advance of the filing of the instant Motion to Dismiss pursuant to F.R.C.P.
                                              16   12(b)(6), counsel for Defendant attempted to meet and confer with Plaintiff’s counsel via
                                              17   telephone concerning the substance of this motion, but was unable to come to a resolution.
                                              18   Thus, Defendant proceeded with the filing of the instant Motion to Dismiss.
                                              19     III. INTRODUCTION
                                              20         Plaintiff pleads improper and irrelevant causes of action against moving Defendant
                                              21   in a clear effort to circumvent the statutory limitations provided by MICRA (Civ. Code §
                                              22   3333.1) afforded to healthcare provider defendants. Specifically, Plaintiff alleges five
                                              23   causes of action: (1) “Violation of the Unruh Civil Rights Act,” (2) “Unfair Business and
                                              24   Practice,” (3) “Negligence,” (4) “Conversion,” and (5) “Vicarious Liability.” Each of
                                              25   Plaintiff’s causes of action arise out of a single incident in which moving Defendant, CVS,
                                              26   a healthcare provider, refused to fill and dispense a prescription to Plaintiff on January 11,
                                              27   2019. See Plaintiff’s Complaint (“Cmplt”). Specifically, the only conduct Plaintiff alleges
                                              28   resulting in injury and/or damages to him is the alleged refusal to dispense MS Contin

                                                                                                -2-                 Case no.: 2:20-cv-00750-AB(JCx)
                                                                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 8 of 18 Page ID #:142


                                               1   extended release medication to Plaintiff. Thus, each of the causes of action alleged in
                                               2   Plaintiff’s Complaint fall within the scope of MICRA as they arise out of the rendering of
                                               3   health care services under Civ. Code section 3333.1. Plaintiff has failed to plead a cause
                                               4   of action for medical and/or professional negligence and ss such, Plaintiffs’ Complaint
                                               5   should be dismissed.
                                               6     IV. THE PRESENT ACTION FAILS TO STATE A CLAIM UPON WHICH
                                               7         RELIEF CAN BE GRANTED AND MUST BE DISMISSED UNDER FRCP
                                               8         12(b)(6)
                                               9
                                                         A complaint should be dismissed where its allegations fail to state a claim upon
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10
                                                   which relief can be granted. FRCP 12(b)(6). Under the minimal pleadings standard of
                                              11
                                                   FRCP 8(a)(2), a complaint need only include “a short and plain statement of the claim
                                              12
                                                   showing that the pleader is entitled to relief.” Though “detailed factual allegations are not
                                              13
                                                   required,” to survive a motion to dismiss, a complaint must allege “enough facts to state a
                                              14
                                                   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544
                                              15
                                                   (2007). “A claim has facial plausibility when the pleaded factual content allows the court
                                              16
                                                   to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
                                              17
                                                   Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citing Twombly, 550 U.S. at 556). A
                                              18
                                                   court should not accept “threadbare recitals of a cause of action’s elements, supported by
                                              19
                                                   mere conclusory statements” (id.), or “allegations that are merely conclusory, unwarranted
                                              20
                                                   deductions of fact, or unreasonable inferences.” Sprewell v. Golden State Warriors, 266
                                              21
                                                   F.3d 979, 988 (9th Cir. 2001); see also Dichter-Mad Family Partners, LLP v. U.S., 707
                                              22
                                                   F.Supp.2d 1016, 1025-1026 (C.D. Cal. 2010) (Iqbal and Twombly set forth the proper
                                              23
                                                   standard for evaluating a complaint subject to a motion to dismiss). Furthermore, where
                                              24
                                                   the court finds that the deficiencies of the complaint cannot possibly be cured by
                                              25
                                                   amendment, dismissal without leave to amend is appropriate. Jackson v. Carey, 353 F.3d
                                              26
                                                   750, 758 (9th Cir. 2003).
                                              27
                                                         The "inquiry is limited to the allegations in the complaint, which are accepted as
                                              28
                                                   true and construed in the light most favorable to the plaintiff." Lazy Y Ranch LTD. v.
                                                                                                -3-                 Case no.: 2:20-cv-00750-AB(JCx)
                                                                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 9 of 18 Page ID #:143


                                               1   Behrens (9th Cir. 2008) 546 F.3d 580, 588. However, the court need not accept as true
                                               2   conclusory legal allegations; threadbare recitals of the elements of a cause of action,
                                               3   supported by mere conclusory statements, do not suffice. Iqbal, 556 U.S. at 678; Western
                                               4   Mining Council v. Watt (9th Cir. 1981) 643 F.2d 618, 624.
                                               5
                                                      V. PLAINTIFF’S FIRST CAUSE OF ACTION FOR UNRUH CIVIL RIGHTS
                                               6
                                                         CLAIM IS BASELESS AND SHOULD BE DISMISSED
                                               7
                                                         Plaintiff’s first cause of action alleges that CVS discriminated against him on the
                                               8
                                                   basis of his “disability” by not dispensing his MS Contin extended release medication,
                                               9
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                                   thereby violating the Unruh Civil Rights Act. (Comp., ¶ 37).
                                              10

                                              11         Causes of action for discrimination under the Unruh Civil Rights Act require

                                              12   Plaintiff to show he was discriminated against because of his membership in a protected

                                              13   class. The Unruh Civil Rights Act provides that all persons no matter what their sex,

                                              14   race, color, religion, ancestry, national origin, disability, medical condition, genetic

                                              15   information, marital status, or sexual orientation are entitled to the full and equal

                                              16   accommodations, advantages, facilities, privileges, or services in all business

                                              17   establishments of every kind whatsoever." Cal. Civ. Code. §§51, 52. (Emphasis added)

                                              18   The Unruh Act's purpose is to prohibit discrimination against persons due to their

                                              19   individual membership in a particular class, in this case, the class of disabled individuals.

                                              20         The purpose of the Unruh Act is to compel recognition of the equality of all persons
                                              21   in the right to the particular service offered by an organization or entity covered by the
                                              22   act. Ramirez v. Wong (2010) 188 Cal.App.4th 1480, 1485. The Act focuses on
                                              23   discriminatory behavior by business establishments. Gatto v. County of Sonoma (2002)
                                              24   98 Cal.App4th 744, 759. Except for persons proceeding under the Unruh Act for violations
                                              25   of the American Disability Act, a claimant must prove intentional discrimination by the
                                              26   defendants. In other words, it must be shown that the motivating reason for defendant's
                                              27   conduct was the plaintiff's claimed status (i.e. gender, disability, sexual orientation). See
                                              28   Munson v. Del Taco, Inc. (2009) 46 Cal. 4th 661, 664; Cohn v. Corinthian Colleges, Inc.

                                                                                                -4-                 Case no.: 2:20-cv-00750-AB(JCx)
                                                                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 10 of 18 Page ID #:144


                                               1   (2008) 169 Cal.App.4th 523, 528.
                                               2
                                                         Here, it is unclear what condition Plaintiff has which he claims served as the basis
                                               3
                                                   of CVS’s discrimination of him in their failure to fill his prescribed medication. Plaintiff
                                               4
                                                   claims that he is “disabled” in that he alleges he has “chronic pain caused by an inoperable
                                               5
                                                   and defective hip implant.” However, Plaintiff also claims that he was discriminated
                                               6
                                                   against on due to the fact that he is allegedly an opioid addict. (Comp., ¶ 36-37) However,
                                               7
                                                   even if both of Plaintiff’s alleged conditions are accepted as true, Plaintiff fails to state a
                                               8
                                                   plausible claim for relief under the Unruh Civil Rights Claim.
                                               9
                                                         First, Plaintiff claims that he has a physical disability due to “his chronic pain
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10
                                                   caused by an inoperable and defective hip implant.” (Comp., ¶ 36). The fact that Plaintiff
                                              11
                                                   is classified as a disabled person, is insufficient to demonstrate that CVS discriminated
                                              12
                                                   against Plaintiff on the basis of his alleged physical disability. In fact, the only conduct
                                              13
                                                   Plaintiff alleges was unlawful in his Complaint is the encounter which took place on
                                              14
                                                   January 11, 2019, wherein Doe Defendant 1 (who worked within CVS’s pharmacy)
                                              15
                                                   refused to dispense Plaintiff’s prescription for MS Contin extended release “presumably
                                              16
                                                   because they believed he was addicted to opioids.” (Comp., ¶ 37-38) (Emphasis added.)
                                              17
                                                   Plaintiff does not state any facts indicating that CVS made a decision not to dispense his
                                              18
                                                   prescription because he is a physically disabled individual. Plaintiff does not even allege
                                              19
                                                   as much, as he goes on to state that CVS did not dispense medication to him because
                                              20
                                                   “presumably they believed he was addicted to opioids.” Plaintiff’s allegeatiosn on their
                                              21
                                                   face are conclusory. Plaintiff does not allege any facts to support that the basis for CVS’s
                                              22
                                                   determination not to dispense medication to him on January 11, 2019 was related to either
                                              23
                                                   his physical disability, or a belief that Plaintiff was an addict. Further, even if Plaintiff’s
                                              24
                                                   theory is that CVS discriminated against him because agents of CVS believed he was
                                              25
                                                   addicted to opioids, opioid addicts are not members of a class of persons in which the Act
                                              26
                                                   was intended to protect.
                                              27
                                                         Without any facts, let alone intentional facts, connecting CVS alleged
                                              28
                                                   discrimination on the basis of Plaintiff’s claimed physical disability or status as an opioid
                                                                                                -5-                  Case no.: 2:20-cv-00750-AB(JCx)
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 11 of 18 Page ID #:145


                                               1   addict, Plaintiff is unable to plead a plausible theory of liability against moving Defendant.
                                               2   As such, Plaintiff fails to state a claim upon which relief can be granted as to the first cause
                                               3   of action and Defendant respectfully requests the first cause of action be dismissed.
                                               4      VI. PLAINTIFF’S SECOND CAUSE OF ACTION FOR UNFAIR BUSINESS
                                               5          PRACTICES IS INADEQUATELY PLEAD AND MUST BE DISMISSED
                                               6          Bus. & Prof. Code Section 17200, California's unfair competition law, prohibits
                                               7   "any unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue
                                               8   or misleading advertising and any act prohibited by Chapter 1 ... of the Business and
                                               9   Professions Code." Cal. Bus. & Prof. Code § 17200. To pursue a claim under section
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   17200, "[a] plaintiff must have suffered an 'injury in fact' and have 'lost money or property
                                              11   as a result of such unfair competition.'" Hall v. Time Inc., 158 Cal.App.4th 847, 849
                                              12   (2008), citing Cal. Bus. & Prof. Code § 17200. To satisfy this narrow standing
                                              13   requirement, a party must "(1) establish a loss or deprivation of money or property
                                              14   sufficient to qualify as injury in fact, i.e., economic injury, and (2) show that that economic
                                              15   injury was the result of, i.e., caused by, the unfair business practice or false advertising
                                              16   that is the gravamen of the claim." Kwikset Corp. v. Superior Court, 51 Cal.4th 310, 322
                                              17   (2011) (italics in original).
                                              18          Further, “[a] plaintiff alleging unfair business practices under these statutes must
                                              19   state with reasonable particularity the facts supporting the statutory elements of the
                                              20   violation.” (See Kearns, ___________at 1125, see also Khoury v. Maly’s of Calif., Inc.
                                              21   (1994) 14 Cal. App. 4th 612, 619.) Rather than set forth relevant facts to support his cause
                                              22   of action, Plaintiff merely quote provisions from the statute and then summarily state that
                                              23   the “defendant” violated the provisions.
                                              24          Here, the act Plaintiff claims constituted an “unfair business practice” was the
                                              25   confiscation of his prescription for pain medication by the pharmacist at moving
                                              26   Defendant’s pharmacy location on January 11, 2019. Plaintiff’s alleged injury is the same
                                              27   injury that was alleged in his cause of action for negligence, alleged pain and suffering he
                                              28   endured for six days. Plaintiff fails to allege any loss of money or property as a result of

                                                                                                 -6-                  Case no.: 2:20-cv-00750-AB(JCx)
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 12 of 18 Page ID #:146


                                               1   the allegedly unfair practices at issue. Plaintiff simply sets forth the language contained
                                               2   within the statutes without any facts to support his allegations that the statutes were
                                               3   violated. Plaintiff’s Complaint is not been pled with any particularity as to the UCL cause
                                               4   of action, nor can it be as it is ripe with inconsistencies rendering it unintelligible. Even if
                                               5   moving Defendant negligently failed to dispense Plaintiff his MS Contin on January 11,
                                               6   2019, as is alleged in Plaintiff’s Complaint, this is a restatement of the grounds for his
                                               7   claim for negligence (which as stated above should be recharacterized as “professional
                                               8   negligence”), and as such, does not support a claim under the UCL. Therefore, Plaintiff
                                               9   fails to allege a legally cognizable injury or theory of liability under section 17200 and
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   moving Defendant’s motion to dismiss must be granted.
                                              11     VII. PLAINTIFF’S THIRD CAUSE OF ACTION FOR “NEGLIGENCE”
                                              12         FOURTH CAUSE OF ACTION FOR “CONVERSION” AND FIFTH CAUSE
                                              13         OF ACTION FOR “VICARIOUS LIABILITY” MUST BE DISMISSED
                                              14         Plaintiff’s third cause of action for ordinary negligence and fourth cause of action
                                              15   for conversion is alleged against Doe Defendants 1-10. Plaintiff incorporates his third
                                              16   cause of action for ordinary negligence and fourth cause of action for conversion through
                                              17   the fifth cause of action for vicarious liability against CVS. Plaintiff’s entire Complaint is
                                              18   based on refusal to fill Plaintiff’s prescription for MS Contin extended release on January
                                              19   11, 2019. Pharmacists and pharmacies, such as moving Defendant, are licensed under
                                              20   Division 2 of the California Business and Professions Code and, therefore, fall within the
                                              21   scope of the statutory definition of health care provider. (California Civil Code section
                                              22   3333.1 and Business and Professions Code sections 4000-4125.) Thus, the proper cause
                                              23   of action to bring against a pharmacy and/or pharmacist for allegedly negligent rendering
                                              24   of pharmacy services is professional, not general or ordinary negligence. The only conduct
                                              25   at issue in Plaintiff’s Complaint arises out of the alleged improper failure to dispense
                                              26   medication to Plaintiff, thus Plaintiff’s cause of action for conversion also fails. Given that
                                              27   Plaintiff cannot state a claim upon which relief can be granted for either conversion or
                                              28   negligence, Plaintiff’s fifth cause of action for vicarious liability also fails and must be

                                                                                                 -7-                  Case no.: 2:20-cv-00750-AB(JCx)
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 13 of 18 Page ID #:147


                                               1   dismissed.
                                               2         A. PLAINTIFF’S THIRD CAUSE OF ACTION NEGLIGENCE AND FIFTH
                                               3             CAUSE OF ACTION FOR “VICARIOUS LIABILITY” MUST BE
                                               4             DISMISSED
                                               5
                                                         The statutes and cases are clear:
                                               6

                                               7
                                                         “‘Professional negligence’ means a negligent act or omission to act by a health
                                                         care provider in the rendering of professional services, which act or omission
                                               8
                                                         is the proximate cause of a personal injury or wrongful death, provided that
                                                         such services are within the scope of services for which the provider is
                                               9
                                                         licensed . . .” Code of Civil Procedure section 340.5; Civil Code sections
                                                         3333.1(c)(2); Civil Code sections 3333.2(c)(2); Business & Professions Code
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10
                                                         section 6146 (c)(3); see also Canister v. Emergency Ambulance Service, Inc.
                                                         160 Cal.App.4th 388, 394-395 and 405 (2008).
                                              11
                                                         The critical question, as defined by the Legislature, is whether the acts or omissions
                                              12
                                                   were provided by a health care provider in the rendering of professional services.
                                              13

                                              14         “. . . the trial court must determine whether a plaintiff’s action for damages is
                                                         one ‘arising out of professional negligence of a health care provider. . . Based
                                              15         on the language of [section 425.13(a)]and its legislative history, we conclude
                                                         that an action for damages arises out of the professional negligence of a health
                                              16         care provider if the injury for which damages are sought is directly related to
                                                         professional services provided by a health care provider.” Delaney v. Baker
                                              17         20 Cal.4th 23, 39-40 (1999) (Internal Citations omitted.)
                                              18         The importance of the distinction between “general negligence” and “professional
                                              19   negligence” cannot be overstated. Categorizing a claim as professional negligence in
                                              20   California places the claim under the purview of MICRA (Civ. Code sec. 3333.1) which
                                              21   affects the recovery on non-economic damages, eliminates the collateral source rule,
                                              22   authorizes periodic payments of future damages in excess of $50,000 and restricts claims
                                              23   for punitive damages, as well as altering the applicable statute of limitations.
                                              24         “Any distinction between “ordinary” and “professional” negligence has
                                                         relevance primarily when the legislature has statutorily modified, restricted,
                                              25         or otherwise conditioned some aspect of an action for malpractice not directly
                                                         related to the element of negligence itself. ...[for instance] [t]he Medical Injury
                                              26         Compensation Reform Act (MICRA) contains numerous provisions effecting
                                                         substantial changes in negligence actions against health care providers.
                                              27         Flowers v. Torrance Memorial Hospital Medical Center 8 Cal.4th 992, 998-
                                                         999 (1992). . . . David M. v. Beverly Hospital 131 Cal.App.4th 1272, 1281,
                                              28         footnote 3 (2005).)

                                                                                                -8-                  Case no.: 2:20-cv-00750-AB(JCx)
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 14 of 18 Page ID #:148


                                               1         The Court in Flowers further reasoned:
                                               2         [T]he general rule applicable in negligence cases arising out of the rendering
                                                         of professional services: “‘The standard of care against which the acts of a
                                               3         physician are to be measured is a matter peculiarly within the knowledge of
                                                         experts; it presents the basic issue in a malpractice action and can only be
                                               4         proved by their testimony [citations], unless the conduct required by the
                                                         particular circumstancesth is within the common knowledge of the layman.’”
                                               5         Flowers, supra, 8 Cal. 4 , 992, 1001, citing Landeros v. Flood 17 Cal.3d 399,
                                                         410 [131 Cal.Rptr. 69, 551 P.2d 389, 97 A.L.R.3d 324] (1976), quoting Sinz
                                               6         v. Owens 33 Cal.2d 749, 753 [205 P.2d 3, 8 A.L.R.2d 757] (1949).
                                               7         In the Flowers case, supra, plaintiff alleged both general and professional
                                               8   negligence arising out of an incident wherein the plaintiff, an ER patient, was on a gurney
                                               9   awaiting treatment, both side rails of the gurney were apparently not raised, and the
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10   plaintiff/patient fell off the gurney and sustained injury to her back and arm. The
                                              11   California Supreme Court held that this was a case arising out of professional negligence,
                                              12   not ordinary or general negligence. The Court reasoned that classifying a claim as
                                              13   professional rather than ordinary negligence serves only to identify any specialized
                                              14   knowledge or skill that may be a relevant “circumstance” in determining the standard of
                                              15   care by which the defendant’s act or omission should be measured. The Court further held
                                              16   that the same factual predicate cannot give rise to two independent obligations to exercise
                                              17   due care according to two different standards. It called this a “legal impossibility,”
                                              18   reasoning that “a defendant has only one duty, measured by one standard of care, under
                                              19   any given circumstances.” (Id. at pg. 1000.)
                                              20
                                                         Likewise, Plaintiff’s cause of action for negligence is arises out of a theory of
                                              21
                                                   professional negligence. On point is the case of So v. Shin (2013) 212 Cal.App.4th 652,
                                              22
                                                   where Plaintiff brought a cause of action for negligence against defendant, hospital,
                                              23
                                                   alleging that the hospital was “negligent in hiring and continu[ing to employ defendant
                                              24
                                                   [Dr.] Shin in spite of [its] knowledge of [the doctor’s] inability to provide health care
                                              25
                                                   services.” In So, Plaintiff alleged that the hospital “owed a specific duty to make sure that
                                              26
                                                   the persons whom they employed performed health care services in a competent manner.”
                                              27
                                                   The So Court noted that the hospital is a health care provider, and that providing inpatient
                                              28
                                                   care for a patient was clearly within the scope of services for which the hospital was
                                                                                                -9-                 Case no.: 2:20-cv-00750-AB(JCx)
                                                                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 15 of 18 Page ID #:149


                                               1   licensed. Id. at p. 668. The Court held that “[s]ince the hiring and supervision of medical
                                               2   personnel, as well as safeguarding incapacitated patients, are clearly within the scope of
                                               3   services for which the hospital is licensed, its alleged failure to do so necessarily states a
                                               4   claim for professional negligence. Accordingly, plaintiff cannot pursue a claim of direct
                                               5   negligence against the hospital.” Id. [Emphasis added.]
                                               6
                                                         The appropriate cause of action for both the third and fifth causes of action in this
                                               7
                                                   matter is Professional Negligence, as this case clearly sounds in medical/pharmacy
                                               8
                                                   negligence, and vicarious liability is not an independent cause of action, but rather, a
                                               9
                                                   theory of professional negligence based upon a separate duty.
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10
                                                         Here, Plaintiff contends that on January 11, 2019, he went to CVS pharmacy to have
                                              11
                                                   his prescription for MS Contin extended release filed. Plaintiff contends that Doe
                                              12
                                                   Defendant 1, an agent of moving Defendant, refused to fill Plaintiff’s valid prescription.
                                              13
                                                   Plaintiff further contends that Doe Defendant 1 confiscated the written prescription from
                                              14
                                                   him. Plaintiff alleges that he suffered severe pain associated with his underlying hip
                                              15
                                                   condition as well as opioid withdrawal symptoms for several days. (Comp., ¶ 21-29)
                                              16

                                              17         It is beyond dispute that the services that Plaintiff allege were negligently performed

                                              18   by CVS are professional pharmacy services (i.e. heath care services). Further, the duty of

                                              19   care Plaintiff alleges Doe 1 breached is a professional standard of care to dispense

                                              20   prescribed medication, and as to CVS, the duty to properly employ pharmacists who

                                              21   conduct themselves with the duty of are expected of the profession. (Comp., ¶ 47 and 51-

                                              22   59) The pharmacy services at issue in Plaintiff’s Complaint are considered professional

                                              23   services and the duty of care as alleged is that of a professional. Therefore, Plaintiff cannot

                                              24   state a claim for general negligence, and vicarious liability for the conduct at issue in the

                                              25   Complaint, rather than professional negligence, to circumvent the statutory limitations set

                                              26   forth under Civil Code Sec. 3333.1. As such, Defendant’s motion to dismiss Plaintiff’s

                                              27   third cause of action for Negligence and fifth cause of action for vicarious liability

                                              28   stemming from the negligence of moving Defendant’s alleged agents, must be granted,

                                                                                                - 10 -               Case no.: 2:20-cv-00750-AB(JCx)
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 16 of 18 Page ID #:150


                                               1   with prejudice.
                                               2
                                                             B. PLAINTIFF’S FOURTH CAUSE OF ACTION FOR “CONVERSION”
                                               3
                                                                 MUST BE DISMISSED
                                               4
                                                         As stated above, Plaintiff’s entire complaint sounds in medical negligence. The
                                               5
                                                   entire Complaint is based upon a single alleged incident on January 11, 2019 which clearly
                                               6
                                                   arises out alleged professional negligence of a health care provider. Further, Plaintiff’s
                                               7
                                                   claimed injuries for which damages are sought are directly related to CVS’s rendering of
                                               8
                                                   professional pharmacy services. Despite this, Plaintiff brings a cause of action for
                                               9
                                                   “Conversion.”
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                              10
                                                         “Conversion is the wrongful exercise of dominion over the property of another. The
                                              11
                                                   elements of a conversion claim are: (1) the plaintiff's ownership or right to possession of
                                              12
                                                   the property; (2) the defendant's conversion by a wrongful act or disposition of property
                                              13
                                                   rights; and (3) damages. …’ [Citation.]” (Los Angeles Federal Credit Union v. Madatyan
                                              14
                                                   (2012) 209 Cal.App.4th 1383, 1387, see CACI No. 2100; Gruber v. Pacific States Sav. &
                                              15
                                                   Loan Co. (1939) 13 Cal.2d 144, 148 [88 P.2d 137] [conversion is the wrongful exercise
                                              16
                                                   of dominion “over another's personal property in denial of or inconsistent with his rights
                                              17
                                                   therein”].)
                                              18
                                                         Here, Plaintiff’s cause of action for conversion sounds in professional negligence
                                              19
                                                   of a healthcare provider, as it is based on his allegation that an agent of moving Defendant
                                              20
                                                   wrongfully confiscated his prescription for MS Contin on January 11, 2019. Plaintiff fails
                                              21
                                                   to set forth any additional facts in order to adequately plead a cause of action for
                                              22
                                                   conversion. Specifically, Plaintiff fails to state any facts to fulfill the necessary elements
                                              23
                                                   of conversion of his prescription. Moreover, Plaintiff does not allege any actual injury as
                                              24
                                                   a result of Doe Defendants alleged wrongful possession of his prescription. Moving
                                              25
                                                   Defendant did nothing more than act within its professional obligations and medical
                                              26
                                                   judgment in engaging in the conduct described in Plaintiff’s Complaint. As such,
                                              27
                                                   Plaintiff’s fourth cause of action fails to state a claim upon which relief can be granted and
                                              28
                                                   must be dismissed. Further, Plaintiff’s fifth cause of action for vicarious liability as it
                                                                                               - 11 -               Case no.: 2:20-cv-00750-AB(JCx)
                                                                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 17 of 18 Page ID #:151


                                               1   relates to the fourth cause of action must also be dismissed.
                                               2    VIII. CONCLUSION
                                               3
                                                         Based upon the foregoing, Defendant, GARFIELD BEACH CVS, L.L.C.,
                                               4
                                                   respectfully requests the Court grant Defendant’s Motion to Dismiss Plaintiff’s complaint,
                                               5
                                                   in its entirety, with prejudice.
                                               6

                                               7    Dated: January 31, 2020           LA FOLLETTE, JOHNSON, DeHAAS, FESLER &
                                                                                      AMES
                                               8
                                                                                      /s/ Marissa A. Warren
                                               9                                      DENNIS K. AMES, ESQ.
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                                                                      MARISSA WARREN, ESQ.
                                              10                                      MERNA R. ABDELMALAK, ESQ.
                                                                                      Attorneys for Defendant, GARFIELD BEACH
                                              11                                      CVS, L.L.C.
                                              12

                                              13

                                              14

                                              15

                                              16

                                              17

                                              18

                                              19
                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26
                                              27

                                              28

                                                                                              - 12 -               Case no.: 2:20-cv-00750-AB(JCx)
                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                   Case 2:20-cv-00750-AB-JC Document 8 Filed 01/31/20 Page 18 of 18 Page ID #:152


                                                                               CERTIFICATE OF SERVICE
                                               1
                                                   STATE OF CALIFORNIA                               ]
                                               2                                                     ] ss.
                                                   COUNTY OF ORANGE                                  ]
                                               3
                                                       I am employed in the County of Orange, State of California. I am over the age of
                                               4 18 and not a party to the within action; my business address is LA FOLLETTE,
                                                 JOHNSON, DeHAAS, FESLER & AMES, 2677 North Main Street, Suite 901, Santa Ana,
                                               5 California 92705-6632.

                                               6       On January 31, 2020, I served the foregoing document described as DEFENDANT
                                                 GARFIELD BEACH CVS, L.L.C.’S NOTICE OF MOTION AND MOTION TO
                                               7 DISMISS COMPLAINT PURSUANT TO F.R.C.P. 12(B)(6) by placing a true copy
                                                 thereof enclosed in a sealed envelope addressed as follows:
                                               8
                                                 Peter Borenstein, Esq.
                                               9 P.O. Box 885
LA FOLLETTE, JOHNSON, DeHAAS, FESLER & AMES




                                                 Culver City, CA 90232
                                              10 Phone: (213) 362-8740
                                                 Fax: (877) 460-3681
                                              11 Email: peter@brnstn.org

                                              12   Attorneys for Plaintiff, GARY GOLDSMITH
                                              13
                                                   The documents were served by the following means:
                                              14   [x]     By United States Mail. I enclosed the documents in a sealed envelope or package
                                                   addressed to the persons at the addresses listed above and placed the envelope for collection
                                              15
                                                   and mailing, following our ordinary business practices. I am readily familiar with this
                                              16   business’s practice for collecting and processing correspondence for mailing. On the same
                                                   day that correspondence is placed for collection and mailing, it is deposited in the ordinary
                                              17
                                                   course of business with the United States Postal Service, in a sealed envelope with postage
                                              18   fully prepaid.
                                              19
                                                       I am employed in the county where the mailing occurred. The envelope or package
                                              20 was placed in the mail at Santa Ana, California.

                                              21         I declare under penalty of perjury under the laws of the United States of America
                                                   and the State of California that the above is true and correct.
                                              22

                                              23         Executed on January 31, 2020, at Santa Ana, California.
                                              24
                                                                                             /s/Jenna Koval
                                              25                                             JENNA KOVAL
                                              26
                                              27

                                              28

                                                                                               -1-                 Case no.: 2:20-cv-00750-AB(JCx)
                                                                                  CERTIFICATE OF SERVICE
